DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.          Claims 1-11 drawn to a lip composition comprising a glutamide derivative and a hydrogenated film forming polymer, classified in A61K 8/42.
II.         Claims 12-20 drawn to a method for improving a condition or appearance of lip comprising applying to the lip an effective amount of a lip composition comprising glutamide derivative and a hydrogenated film forming polymer classified in A61Q 1/06.
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make a different product such as treating chapped lips by applying comprising, by weight of the total composition:
0.5-20% of a skin protectant selected from the group consisting of allantoin, cocoa butter dimethicone, glycerin petrolatum shark liver oil, and mixtures thereof,
2-15% pigment, 5-30% of a volatile oil having a viscosity of 0.5 to 5 centipoise at 25° C, selected from the group consisting of cyclomethicone, straight or branched chain paraffinic hydrocarbons having 5 to 20 carbon atoms, and mixtures thereof,
5-80% of a nonvolatile oil having the formula ##STR5## wherein R1, R2 and R3 are each independently a C12-22 alkyl, and 3-40% of a wax having a melting point of 30 to 135° C (as in claim 1 of US Patent 6,086,859).

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Election of Species
This application contains claims directed to the following patentably distinct species: 
Applicant must elect: 
A). Applicants must elect the hydrogenated film forming polymer  as it applies to claims 1-9 or increasing ceramide levels as it applies to claims 3-5 and 12.
B) Elect if anhydrous or not as encompassed by claims 1, 8 and 12. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently all claims are generic. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.





3.        During a telephone conversation with Thomas Orsak on 9/21/2022 a provisional election was made to prosecute the invention of Group II, claims 12-20.  Applicants elect the polymer hydrogenated polycyclopentadiene and anhydrous. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
   
INFORMATION DISCLOSURE STATEMENT
4.	Information Disclosure Statements filed 2/21/2021 and 6/23/2021 are acknowledged.  

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brossard et al. (US 20210169751). 

Brossard et al. (US 20210169751) (hereinafter Brossard et al.) disclose lipstick that contains dibutyl lauroyl glutamide 1.3 % and hydrogenated polydecene (film forming agent) at 16.6 % (para 0088). 1.3/16.6 provides for a ratio of the glutamide derivative to hydrogenated film former of less than 1:5. The composition shows sensational properties that include low tack and high lubricity (Table 2). Lip balms are disclosed (claim 12).  Lip balms are substance that are put on the lips if dry or sore. Thus, application of the lip balms to the lips would be treating dry lips. Claim 17 is applying the lip composition of which the lip composition of Brossard is also applied to lips and thus would also associate with ceramides in stratum corneum. The same composition is taught as in claim 12 (glutamide derivative and film forming agent) and the active step of the method of being applied to lips is also  taught (para 0119-0121) thus the resultant properties would follow. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishita (JP 2021031427) in view of Colaco et al. (US 20150139921). 
Fujishita (JP 2021031427) (hereinafter Fujishita) disclose lip cosmetic that reduces the feeling of dryness (abstract). The lip cosmetic is applied directly to the lips and does not have a dry feeling even after 2 hours of application (Examples and Example 10). The composition contain amino-acid based gelling agent which is dibutyl lauroyl glutamide or GP-1. When the lip cosmetic is an oil solid, an amino-acid based gelling agent is preferable for achieving both coating property and shape retention. The oil gelling agent can be present from 4-25 % (abstract). The oil component C can have oils such as hydrogenated polyisobutene. The amount can be from 10 % by mass or more and 14 % by mass or more.  The content of component C is 10 to 40 % by mass. The dibutyl lauroyl glutamide may be present at 4 % and the hydrogenated polyisobutene can be present at 25 % which would encompass a overlapping ratio of 0.16. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). While Fujishita does not state “high-shine” the compositions contain shin enhancing agents that are present in overlapping amounts thus application of the cosmetic to the lips with the shine enhancers (hydrogenated film former -hydrogenated polyisobutene) in overlapping amounts would provide for the same high shine. While it does not recite “low-tack” the composition contains the same structural features (glutamide derivative and hydrogenated film former) and thus application of the same structural composition to the lips would also achieve the property. With regards to claim 17, this claim merely recites it  is applied and a result that is achieved after the composition is applied however, a similar composition is applied in the same manner to the lips thus it would associate with ceramides in the stratum corneum and facilitate inflowing of hydrating agents into the stratum corneum. It is noted the claim does not require hydrating agents.
Fujishita disclose glutamide derivative of dibutyl lauroyl glutamide and is preferable for achieving good coating property and shape retention. The liquid oil has viscosity at 25 degrees C at 50 mPa or less for improving non-slip during coating and maintaining the moisturizing feeling for 3 hours (thus providing moisture). The cosmetic can be a lipstick, lip balm, lip gloss or lip base. Lip balms are substance that are put on the lips if dry or sore. Thus, application of the lip balms to the lips would be treating dry lips.
Fujishita disclose hydrogenated polyisobutene but does not disclose the hydrogenated film former is hydrogenated polycyclopentadiene.
Colaco et al. (US 20150139921) (hereinafter Colaco et al.) disclose that hydrogenated polyisobutene and hydrogenated polycyclopentadiene are agents that enhance shine and are  typically present from about 0.1 % to about 10 % (para 0066).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to substitute the hydrogenated polyisobutene for the hydrogenated polycyclopentadiene.  Substitution of one known material for another would yield predicable results. In this case both are art recognized equivalent shine enhancers. 

7.	Claims 12 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Brossard et al. (US 20210169751) in view of Colaco et al. (US 20150139921). 
Brossard et al. disclose hydrogenated polyisobutene but does not disclose the hydrogenated film former is hydrogenated polycyclopentadiene.
Colaco et al. disclose that hydrogenated polyisobutene and hydrogenated polycyclopentadiene are agents that enhance shine and are  typically present from about 0.1 % to about 10 % (para 0066).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to substitute the hydrogenated polyisobutene for the hydrogenated polycyclopentadiene.  Substitution of one known material for another would yield predicable results. In this case both are art recognized equivalent shine enhancers. 

CORRESPONDENCE
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANAH AL-AWADI/Primary Examiner, Art Unit 1615